El Juez Asociado Señor Aldeby,
emitió la opinión del tribunal.
Antonio Santiago fué acusado por el fiscal del delito de burto de mayor cuantía imputándole que el 16 de noviem-bre de 1926 y en el dfstrito de Arecibo, ilegal, voluntaria y maliciosamente, con intención criminal, sustrajo un caballo valorado en $150, propiedad de Agustín Ecbeandía y de Juan González.
Celebrado el juicio ante un jurado éste lo declaró culpable y fué condenado por la corte a sufrir la pena de un año de presidio, contra cuya sentencia interpuso este re-curso de apelación alegando la comisión de varios errores, siendo el primero de ellos porque la acusación no le imputa el delito de burto pues no dice que tuviera la intención criminal de privar a los dueños del caballo de su legítima pro-piedad de una manera permanente.
Esa acusación es suficiente sin alegar que el acusado tuvo intención de privar permanentemente del caballo a sus dueños, porque sigue las palabras del estatuto y porque dice que sustrajo el caballo maliciosamente y con intención criminal, pues Sustracción (stealing) significa el tomar la propiedad personal de otro con intención de defraudar o privar a su propietario permanentemente de su uso. Com. v. Kelly, 184 Mass. 320; Kellar v. State, 76 Tex. Cri. 602, 176 SW 723.
En el segundo motivo del recurso se alega que bubo error en admitir en el juicio la declaración prestada por el acusado ante un juez de paz, porque no se bace constar en ella que la prestó de su libre y espontánea voluntad. Sin embargo, de esa declaración jurada aparece que el acusado fué advertido por el juez de paz que él tenía el derecho de *724no declarar pero que si lo hacía su declaración podía ser utilizada en el juicio; y declarando dicho juez ante el ju-rado manifestó que el acusado declaró ante él voluntaria-mente, por lo que no existe el error alegado.
El tercer motivo de error es por no haber instruido la corte al jurado sobre el artículo 444 a del Código Penal.
En ese artículo se castiga como delito el uso o empleo temporal de vehículos, embarcaciones o animales sin auto-rización de su dueño; y aunque es cierto que la corte inferior no instruyó sobre él al jurado, habiendo declarado el acusado en el juicio que había cogido el caballo con el pro-pósito de devolverlo, contrario a lo que declaró ante el juez de paz al que manifestó que lo cogió para venderlo a quien se lo comprara, sin embargo, como el acusado no solicitó que la corte instruyera al jurado respecto a tal artículo no puede ahora alegar que existe error por no haber dado la corte instrucciones sobre ese delito, según ha resuelto este tribunal en los casos de El Pueblo v. Robles 10, D.P.R. 496, El Pueblo v. Dones, 9 D.P.R. 470, y El Pueblo v. Llauger, 14 D.P.R. 549.
Por último alega el apelante que la sentencia apelada es errónea porque el veredicto del jurado es contrario a las pruebas.
Ese motivo de error no ha sido argumentado por el ape-lante en su alegato, pero hemos leído las declaraciones pres-tadas en el juicio y encontramos prueba suficiente de que el caballo que motivó la acusación tiene un valor de $150; que sus dueños lo tenían en un corral cercado con alambre cuya puerta tenía candado; que uno de esos alambres fué despegado y que el caballo fué encontrado en poder del acu-sado, a quien no le fué prestado por los dueños, y que el apelante trató de venderlo, por lo que no existe el error alegado.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.